Citation Nr: 0622833	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-36 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for peri-
umbilical/ventral hernia, status post repair with keloid 
scar.

2.  Entitlement to service connection for bilateral heel 
spurs.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1981 to 
November 1984.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The matter concerning service connection for bilateral heel 
spurs is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 


FINDING OF FACT

The veteran does not currently have a hernia, and there is 
competent medical evidence indicating that the ventral hernia 
acquired after service is not the same as the umbilical 
hernia noted upon the veteran's entrance to active service.  


CONCLUSION OF LAW

The criteria for service connection for peri-
umbilical/ventral hernia, status post repair with keloid 
scar, have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

The veteran's service medical records indicate that an 
asymptomatic umbilical hernia, not considered disabling 
(NCD), was noted upon his enlistment.  See March 1981 report 
of medical examination.  Although umbilical and 
supraumbilical hernias were noted in March and April 1984, 
see health records, the umbilical hernia was found 
asymptomatic and nondisabling (ND) upon his separation from 
service.  See November 1984 report of medical examination.  
Post-service medical records reveal that the veteran had 
surgery to repair a ventral hernia in 2000.  See medical 
records of Dr. Bloom.  

Service connection for umbilical hernia status post repair 
with keloid scar below the umbilicus was denied as there was 
no evidence that the pre-service condition was aggravated by 
service or that it advanced beyond its natural progression 
while in service.  See February 2002 rating decision.  In 
March 2005, the Board re-styled the issue as entitlement to 
service connection for peri-umbilical/ventral hernia, status 
post repair with keloid scar, and remanded the claim for a VA 
examination to determine whether the veteran currently has a 
hernia and whether any diagnosed disorder was either incurred 
in or, in the case of the pre-existing umbilical hernia, 
became aggravated beyond a normal course, during active 
service.  

The veteran underwent a VA compensation and pension (C&P) 
examination in July 2005.  Physical examination of the 
veteran's abdomen revealed a three and one-half by half inch 
scar below the umbilical area with a keloid on it that was 
tender to touch.  No rebound tenderness or masses were noted.  
The scar was hyperpigmented (dark brown in color), movable 
and superficial; there was no inflammation or edema and it 
did not affect motion.  The VA examiner conducted an 
extensive review of the claims folder, noting the veteran's 
digestive system problems during and after service and the 
surgery he underwent in 2000 for ventral hernia.  No inguinal 
or ventral hernias were present during the examination.  The 
diagnosis was status post surgery for ventral hernia with 
residuals of pain, scars, and not being able to use 
nonsteroidal medication, but no current hernia.  The examiner 
discussed the veteran with the surgeon who performed the 2000 
surgery, who indicated that umbilical hernias, such as that 
noted upon the veteran's entrance to service, are usually 
congenital and frequently close on their own.  The examiner 
thereafter stated that the ventral hernia removed in 2000 was 
acquired by the veteran later in life and, therefore, it is 
not as likely as not that the hernia he had on entering 
service was the same hernia he had to have surgery on.  

Based on the foregoing medical opinion, the Board finds that 
service connection for peri-umbilical/ventral hernia, status 
post repair with keloid scar, is not warranted as the veteran 
does not currently have a hernia of any type.  Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997) (a present disability 
is required to establish entitlement to service connection).  
X-rays of the veteran's abdomen taken after the VA 
examination revealed no significant abnormality; nonspecific 
abdomen.  See February 2006 radiology/nuclear medicine 
reports.  Moreover, the VA examiner also clearly opined that 
the ventral hernia that required surgery was unrelated to the 
umbilical hernia noted upon the veteran's entry to service.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's claim was remanded in March 2005 to comply with 
the duties to notify and assist.  Pursuant to the remand, the 
veteran was advised of the necessary evidence to substantiate 
his claim; that the RO would assist him in obtaining 
additional information and evidence; of the responsibilities 
on both his part and VA's in developing the claim; and to 
send any pertinent evidence in his possession.  See March 
2005 letter.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. At 187.  The veteran was also 
provided notice as to the appropriate disability rating and 
effective date of any grant of service connection pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See April 
2006 Supplemental Statement in Support of Claim (SSOC).  

To the extent that the veteran did not receive section 
5103(a) notice before the February 2002 rating decision that 
is the basis for this appeal, the Board concludes that the 
timing of the notice was not prejudicial to the appellant.  
The veteran has received proper notice and time to provide 
evidence, information, and argument to support his claim.  He 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant service, VA and private treatment 
records have been obtained and the veteran was afforded an 
appropriate VA examination in connection with his claim.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for peri-umbilical/ventral hernia, status 
post repair with keloid scar, is denied.



REMAND

In a September 2005 statement, the veteran indicates that he 
disagreed with the April 2003 denial of his claim for service 
connection for heel spurs with chronic pain and limited 
motion.  He contends that he submitted notice of his 
disagreement in December 2003, but has not received a 
response from the RO.  A review of the claims file reveals 
that copies of two letters, dated July and December 2003 and 
addressed to the RO, were received by the Board on April 30, 
2004.  These letters do indicate the veteran's disagreement 
with the April 2003 rating decision, of which he was given 
notice dated April 29, 2003, and may be considered a timely 
notice of disagreement (NOD) with that decision.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) held 
that when an appellant files a timely NOD and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.  As the record now before the Board does not indicate 
that the RO has issued an SOC concerning the disagreement 
with the April 2003 rating decision, this matter is REMANDED 
for the following action:

Issue a statement of the case concerning 
the denial of service connection for 
bilateral heel spurs by the April 2003 
rating decision.  The appellant is hereby 
informed that he must submit a timely and 
adequate substantive appeal as to this 
issue for the issue to be before the 
Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


